Title: From Thomas Jefferson to George Blount, 30 November 1808
From: Jefferson, Thomas
To: Blount, George


                  
                     Sir 
                     
                     Washington Nov. 30.
                  
                  On the reciept of your letter of the 24th. complaining of an unjust detention of money from you in the Navy department, I had the proper enquiries made, and now inclose you the report of the Navy accountant, which you will percieve to differ in essential facts from your statement. should you think it worth while to controvert these facts, the proposal offered by the Accountant in the last paragraph of his letter gives fair means of doing it. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               